Citation Nr: 1417050	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for left knee retropatellar pain syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee retropatellar pain syndrome with status-post lateral meniscal debridement, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to November 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office.  The Veteran's claims file was subsequently transferred to the Atlanta, Georgia VA Regional Office (RO) in January 2007.

The Veteran testified at a Travel Board hearing before the undersigned in May 2011.  A transcript of that hearing has been associated with the claims file.

The appeal was previously remanded by the Board in September 2011 for further development.  

Over the course of the appeal, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  In a November 2013 rating decision, the RO denied the Veteran's claim.  The Veteran filed a timely notice of disagreement in November 2013.  As will be discussed below, the Veteran has not yet been provided with a statement of the case in regards to this issue.  

In addition to the paper claims file, there is a Virtual VA paperless claims file and a Veterans Benefits Management System (VBMS) file associated with the Veteran's claim.  A review of the documents in the VBMS file reveals the aforementioned November 2013 rating decision and November 2013 notice of disagreement.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's left knee retropatellar pain syndrome has been manifest by pain, tenderness, swelling, and crepitation.  

2.  The Veteran's right knee retropatellar pain syndrome with status-post lateral meniscal debridement has been manifest by pain, tenderness, swelling, guarding of movements, and crepitation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, in excess of 10 percent, for left knee retropatellar pain syndrome have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5024 (2013). 

2.  The criteria for an increased rating, in excess of 10 percent, for right knee retropatellar pain syndrome with status-post lateral meniscal debridement have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5024 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding her increased rating claim for service-connected left knee retropatellar pain syndrome (left knee disability) and right knee retropatellar pain syndrome with status-post lateral meniscal debridement (right knee disability) was satisfied by way of letters sent in February 2006 and March 2006.  The letters informed the Veteran of what evidence was required to substantiate the claims for increased ratings and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service VA records and Social Security Administration (SSA) records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in March 2006 and July 2007.  The Board notes that the September 2011 Board decision found that the Veteran had asserted that her knee disabilities had become worse since the July 2007 VA examination.  As such, the Veteran was afforded another VA examination in October 2011.  The Board thus finds that, when taken together the VA examination reports are adequate as the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's knee disabilities in sufficient detail so that the Board's determination is an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, it is clear from the record that the Veteran has either actual knowledge of the evidence necessary to substantiate her claim for an increased rating, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the current severity of her knee disabilities and the effect they have on her daily activities.  As such, the Board finds that the Veteran was not prejudiced in the Veterans Law Judge's not explicitly explaining to the Veteran the type of evidence needed to substantiate her claims for increased ratings.  

The Board is also satisfied that there has been substantial compliance with the September 2011 remand directives, which included affording the Veteran a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed her claims for increased ratings and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In this case, because there are no diagnostic codes that specifically address the Veteran's diagnosed knee disabilities, the disabilities have been evaluated by analogy to tenosynovitis under 38 C.F.R. § 4.71a, DC 5099-5024.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).

Under Diagnostic Code 5024 the Veteran's disability is rated on limitation of motion of affected parts.  Under diagnostic code 5260 for limitation of leg flexion, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2013).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Background

The Veteran was afforded a VA examination in March 2006.  The Veteran reported that she had bilateral soreness, aching, pain, tenderness, weakness, stiffness, give way, and fatigability.  The examiner noted that the Veteran did not use any assistive devices.  The Veteran reported that she had been unemployed since she got out of service due to a combination of her knees and her headaches.  The Veteran reported that she was able to do normal daily activities.  On physical examination the Veteran was noted as ambulating without assistance.  The right knee showed retropatellar pain and crepitation with flexion of 0 to 130 degrees.  The left knee also revealed retropatellar pain and crepitation with flexion of 0 to 125 degrees.  There was painful motion that was worse over the last 30 degrees of flexion, both in the right and left knee.  Repetitive use testing did not cause increased aches, pains, soreness, tenderness, or fatigability.  No other changes were noted and the examiner concluded that any other range of motion change would be speculative.  The examiner noted that there were no other flare-ups noted and that both knees were stable to medial and lateral anterior and posterior testing.  The examiner also noted X-ray evidence of minimal arthritis in both knees.  

In a May 2007 statement, a VA physician reported that the Veteran had bilateral knee pain that was getting worse.  The physician also noted that the Veteran reported difficulty with standing or sitting for long periods of time.  

The Veteran was afforded another VA examination in July 2007.  The Veteran reported stiffness, limited motion, swelling, heat, and giving way of the knees.  The Veteran denied weakness, redness, lack of endurance, locking, fatigability, and dislocation.  The Veteran reported constant localized pain that was burning, aching, and sharp.  The Veteran reported that the pain could be elicited by physical activity and was relieved by bed rests.  She reported that her condition did not cause incapacitation.  The examiner noted that based on the Veteran's reports, the functional impairment was difficulty walking and climbing.  

On physical examination the Veteran had a level scar present at the left knee and three scars from an arthroscopic surgery that measured about 1.0 centimeters by 0.5 centimeters with hypopigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or hyperpigmentation.  The examiner also noted that the Veteran did not require an assistive device for ambulation.  On the right knee there was tenderness, but no edema, effusion, weakness, redness, heat, abnormal movement, guarding of movement, or subluxation.  There was right knee crepitus but no locking pain or joint effusion.  On the left there was tenderness and guarding of movement, but no edema, effusion, weakness, redness, heat, abnormal movement, or subluxation.  There was left knee crepitus but no locking pain or joint effusion.  

On range of motion testing flexion was to 120 degrees, with pain at 110 degrees in the left knee and to 110 degrees, with pain at 100 degrees in the right knee.  The Veteran had normal extension, with no pain, in both the right and left knee.  On repetitive use the right knee was limited by pain, with pain having the major functional impact.  Following repetitive use, the right knee was not limited by fatigue, weakness, lack of endurance, or incoordination.  On repetitive use the left knee was limited by pain, with pain having the major functional impact.  Following repetitive use, the left knee was not limited by fatigue, weakness, lack of endurance, or incoordination.  The anterior and posterior cruciate ligaments stability tests, the medial and lateral collateral ligaments stability tests, and the medial and lateral meniscus tests of both knees were within normal limits.  The examiner noted bilateral subjective pain and stiffness with objective decreased range of motion with pain.  The examiner also noted that the effect of the condition on the Veteran's daily activity was limited by exercise and ambulatory capacity due to bilateral knee pain.  

On her April 2008 VA Form 9, the Veteran reported that her knees go out and that they hurt so bad that she cries and cannot get out of bed.  

At the May 2011 Board hearing, the Veteran testified that she cannot fully bend or extend her knee, that her knees are swollen all the time, she is in pain all the time, and she cannot function at a normal rate or pace.  The Veteran reported that she can only slightly bend her knee and that she has problems standing up and squatting.  The Veteran reported that even after a short walk her knees swell.  The Veteran also reported that her knees give way, which at one point caused her to break her ankle.  The Veteran also reported that her knees lock up and she relieves the pain with heating pads and Icy Hot.  The Veteran reported constant throbbing pain that last the entire day unless she ices her knees or takes pain medication.  The Veteran also reported muscle spasms in the back of her knees and numbness depending on how much she ices her knees or uses the heating pad.  The Veteran also reported that her knee disabilities impact her daily activities and her family life.  The Veteran also reported that when she stands she cannot stand all the way up because standing straight up causes excruciating pain.  She also reported that she is unable to stand spontaneously like most people and all of her movements have to be done with caution.  The Veteran's daughter also testified that she helps the Veteran with daily activities and that the Veteran is in constant pain, cannot participate in her school activities, and that the Veteran requested the landlord put up another railing for her mother to climb the stairs.  

The Veteran was afforded another VA examination in October 2011.  The Veteran denied flare-ups that impact the function of her knees.  On range of motion testing the Veteran's right knee flexion was to 100 degrees, with objective evidence of painful motion at 0 degrees.  The Veteran's left knee flexion was to 90 degrees, with objective evidence of painful motion at 90 degrees.  The Veteran had no limitation of extension or objective findings of painful motion on extension in either the right or left knee.  After repetitive testing, the Veteran had right knee flexion to 85 degrees and left knee flexion to 80 degrees.  The Veteran had no limitation of extension in either the right or left knee.  The examiner noted that the Veteran did not have additional limitation of range of motion in the knees following repetitive testing nor did the Veteran have any functional loss or functional impairment of the knees.  

On physical examination, the Veteran had tenderness and pain to palpation.  The Veteran's muscle strength was noted as active movement against some resistance in both the right and left knees.  Joint stability tests were normal for both the right and left knee.  There was also no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran was negative for shin splints, meniscal conditions or meniscal surgeries, and joint replacements.  The examiner noted that the Veteran had a history of arthroscopic or other knee surgeries but had no residual signs or symptoms.  The examiner noted the Veteran had scars that were not painful or unstable or a total area of all related scars greater than 39 square cm (6 square inches).  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms.  The Veteran was noted as using a cane on occasion and occasional elastic knee supporters.  The Veteran reported that she did not use the elastic knee supporters because they caused numbness in her feet.  

The examiner noted that function was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner also noted that the Veteran had a bilateral painful gait relative to each knee.  The examiner noted that the Veteran's knee condition was somewhat worse and that she had more symptoms such as pain.  However, the examiner concluded that the February 2011 x-rays were interpreted as normal.  In regards to employability, the examiner noted that the Veteran was not working due to a seizure problem but that her knees would impact the type of employment she could do. The examiner noted that due to pain the Veteran was unable to do stairs or squat and there was some reduced capacity to walk.  The examiner concluded that this should not interfere with sedentary work but would cause difficulty in extensive walking or prolonged standing.  



Analysis

Based on the evidence above, the Board finds that the Veteran's knee disabilities have not approximated the criteria for an increased rating under diagnostic code 5260.  As noted above, the Veteran has been assigned 10 percent disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for both her right and left knee disabilities.  The Board notes that the medical evidence of record does not show that flexion of the Veteran's knees has been limited to 45 degrees.  Instead the VA examinations show that the Veteran had at flexion of at least 100 degrees in the right knee and at least 90 degrees in the left knee.  However, as evidenced by the Veteran's competent and credible statements and VA examinations, pain causes functional impairment of both knees.  Additionally the Veteran suffers from tenderness, swelling, and stiffness.  As such, the Board finds that the Veteran's symptoms warrant the currently assigned 10 percent ratings, but no higher under DC 5261.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1 (2011).  

As the Veteran is not entitled to a higher rating under DC 5261, the Board will consider whether the Veteran meets the criteria for a higher rating under one of the other Diagnostic Codes that apply to the knees.  The evidence of record has not established that the Veteran has ankylosis of either knee; therefore DC 5256 is not applicable.  

The Board notes that the Veteran reported instability in her knees at the May 2011 Board hearing.  However, the July 2007 and October 2011 VA examiners found that joint stability tests were normal for both the right and left knee.  The Board notes that the Veteran is competent to report on that which she has firsthand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also finds that the Veteran's belief that her knees give way is credible.  However, the Board places greater probative value on the objective medical testing in determining if the Veteran has instability in her knees for VA purposes.  In addition to lack of medical evidence showing instability in the Veteran's knees, there was also no evidence or history of recurrent patellar subluxation or dislocation.  As such, DC 5257 is not applicable.  
Additionally, the VA examiners noted that the Veteran had normal extension in both knees.  Therefore, DC 5261 is not applicable.  The evidence of record also does not show that the Veteran has impairment of the tibia or fibula, or genu recurvatum.  As such, DCs 5262 and 5263 are not applicable.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) have also been considered.  Given that the Veteran is already being compensated for pain on motion without evidence of other significant limitations, particularly the fact that on repetitive use, the Veteran's knees were not limited by fatigue, weakness, lack of endurance, or incoordination, and the Veteran denied flare-ups that impacted the function of her knees, as evidenced by the October 2011 VA examination, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§, 4.40, and 4.45.

The Board also acknowledges that the VA examiners noted the Veteran had scars due to surgery.  However, as the July 2007 and October 2011 VA examiners found that the scars were not painful, unstable, or the total area greater than 39 square centimeters (6 square inches), a separate rating for scars is not warranted.  

Finally, the Board has also considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 10 percent for either knee any time during the pendency of this claim.  As such, staged ratings are not warranted.

For the foregoing reasons, the Board finds that the Veteran's claims for higher ratings must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected knee disabilities with the established criteria found in the rating schedule.  The Board also acknowledges the Veteran's representatives assertion that the Veteran should be considered for extraschedular consideration.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated and the Board has considered her subjective complaints of soreness, aching, pain, tenderness, weakness, stiffness, give way, and fatigability.  The Veteran has also not described any exceptional or unusual features of her knee disabilities.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Board notes that the Veteran is currently unemployed and receiving SSA benefits.  However, SSA records show that the Veteran is unemployable due to an affective disorder and other athropathies.  The Board also notes that the October 2011 examiner found that the Veteran was unemployable due to a seizure disorder and that her knees would limit the types of work she could do.  However, the evidence of record does not show that the Veteran is unemployable solely due to her knee disabilities, as the October 2011 examiner also found that the Veteran could perform sedentary work with her knee disabilities.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  



ORDER

Entitlement to an increased rating for left knee retropatellar pain syndrome, currently evaluated as 10 percent disabling is denied.

Entitlement to an increased rating for right knee retropatellar pain syndrome with status-post lateral meniscal debridement, currently evaluated as 10 percent disabling is denied.


REMAND

As stated above, the Veteran has not been provided with a statement of the case in regards to her disagreement with the denial of service connection for PTSD.  As such, a remand is necessary for the Veteran to be provided with such.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be furnished a statement of the case that addresses the issue of entitlement to service connection for PTSD.  The issue should only be returned to the Board if the Veteran files a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2013).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


